DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 05/18/2022.
Applicant’s cancelation of claims 1-21 is acknowledged and require no further examining.  Claims 22-30 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Yurinko on 06/23/2022.

Claim 24, making the following changes:
24. (amended) A surgical instrument, comprising: 
a housing; 
an elongate shaft extending from said housing; 
a loading unit releasably attachable to said elongate shaft, wherein said loading unit comprises electrical contacts, wherein said loading unit is configured to receive a staple cartridge, and wherein the staple cartridge comprises: 
a plurality of staples; and 
electrical contacts; 
a motor configured to generate rotary motions; 
a firing member configured to move from a proximal position to a distal position to perform a firing stroke and eject the staples from the staple cartridge, wherein said firing member is operably responsive to said rotary motions; 
a battery configured to supply power to said motor; 
a firing actuator, wherein said firing actuator is actuatable by a user of the surgical instrument to permit power to flow from said battery to said motor to drive said firing member through said firing stroke; 
a control system in signal communication with said motor and in signal communication with said electrical contacts of said loading unit when said loading unit is attached to said elongate shaft; 
an electronic lockout configured to prevent said firing member from performing said firing stroke when said loading unit is not attached to said elongate shaft, wherein said electronic lockout is further configured to prevent said firing member from performing said firing stroke when said loading unit is attached to said elongate shaft and said firing member is not in said proximal position; and 
a firing actuator lockout [[transitionable]] movable between a locked state where said firing [[member is prevented from performing said firing stroke]] actuator is prevented from being actuated and an unlocked state where said firing [[member is permitted to perform said firing stroke]] actuator is permitted to be actuated, wherein said firing actuator lockout is in said locked state when said loading unit is not attached to said elongate shaft, wherein said firing actuator lockout is in said locked state when said loading unit is attached to said elongate shaft and said firing member is not in said proximal position, and wherein upon initial attachment of said loading unit to said elongate shaft [[transitions]] moves said firing actuator lockout from said lock state to said unlocked state when said firing member is in said proximal position.


Response to Arguments
The Amendments filed on 05/18/2022 has been entered.  Applicant’s cancelation of claims 1-21 is acknowledged and require no further examining.  Claims 22-30 are pending in this application.

In response to the arguments of the rejections under 35 U.S.C. 112(a), in view of the arguments, Examiner withdraws the 112(a) rejections.
In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims and the arguments, Examiner withdraws the 112(b) rejections.
In response to the arguments of the rejections under 35 U.S.C. 103 with reference Zemlok et al. (2009/0090763) modified by references Swayze et al. (7644484) and Hueil et al. (2009/0206132), in view of the amendments to the claims, Examiner withdraws the 103 rejections.

Allowable Subject Matter
Claims 22-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: upon examination, the art considered as whole, alone, or in combination, neither anticipated nor renders obvious the claimed invention.
The prior art reference Zemlok et al. (2009/0090763) disclose a surgical instrument comprising: a housing; an elongate shaft; a loading unit; a firing member; a motor; a battery; a firing trigger; a control system; and an electronic lockout configured to prevent said firing member from performing said firing stroke when said loading unit is not attached to said elongate shaft.
The prior art reference Swayze et al. (7644848) disclose a surgical instrument comprising: a loading unit and electrical cartridge contacts configured to engage switch contacts in the loading unit.
The prior art reference Hueil et al. (2009/0206132) disclose an lockout system configured to prevent operation of the surgical apparatus when the loading unit has been spend or has been partially spent, wherein said lockout system comprises a firing trigger lockout movable between a locked position and an unlocked position.
However, Zemlok et al. in view of Swayze et al. and Hueil et al. is not found to disclose a firing trigger lockout movable between a locked position and an unlocked position, wherein said firing trigger lockout is moved from said locked position to said unlocked position upon initial attachment of said loading unit to said elongate shaft when said loading unit has not been fired.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396. The examiner can normally be reached Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        June 27, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731